                                            Case 3:17-cv-01258-LB Document 268 Filed 08/19/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       GEORGE W. WOOLLEY, TAMMY S.                      Case No. 17-cv-01258-LB
                                           WOOLLEY, ANTHONY LOOK, JR.,
                                  12       KIMBERLY LOOK, ALEJANDRO
Northern District of California
 United States District Court




                                           MARCEY, and FELICIA MARCEY,                      ORDER DENYING MOTION TO STAY
                                  13       individually and on behalf of all others
                                           similarly situated,                              Re: ECF No. 260
                                  14
                                                         Plaintiffs,
                                  15
                                                   v.
                                  16
                                           YGRENE ENERGY FUND, INC., and
                                  17       YGRENE ENERGY FUND FLORIDA,
                                           LLC,
                                  18
                                                         Defendants.
                                  19

                                  20                                           INTRODUCTION
                                  21        This is a putative class action about (1) Ygrene Energy’s alleged misrepresentations to
                                  22   homeowners that clean-energy loans for home improvements (such as solar panels or better
                                  23   windows) were assessments that attached to their properties (like property taxes) and transferred
                                  24   on resale to new owners, when (2) in fact, the homeowners had to prepay the loans if they wanted
                                  25   to sell their homes or refinance their mortgages.1 On May 28, 2020, the court denied the plaintiffs’
                                  26

                                  27
                                       1
                                        Order – ECF No. 252 at 2–3. Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                  28   citations are to the ECF-generated page numbers at the top of documents.

                                       ORDER – No. 17-cv-01258-LB
                                              Case 3:17-cv-01258-LB Document 268 Filed 08/19/20 Page 2 of 4




                                   1   class-certification motion, generally because they did not show that class members were exposed

                                   2   to the challenged marketing materials.2 On June 11, 2020, the plaintiffs filed a Federal Rule of

                                   3   Civil Procedure 23(f) petition with the Ninth Circuit for permission to appeal the order.3 They then

                                   4   moved to stay the case under Rule 23(f).4 The defendants oppose a complete stay because they

                                   5   contemplate filing a motion for summary judgment for the claims of named plaintiffs Tammy and

                                   6   George Woolleys, but they otherwise do not oppose the motion to stay.5 The court can decide the

                                   7   matter without oral argument under Civ. L. R. 7-1(b). The court denies a complete stay on this

                                   8   record and will consider Ygrene’s summary-judgment motion.

                                   9

                                  10                                                 ANALYSIS

                                  11         Under Rule 23(f), a party may petition the court of appeals to appeal a trial court’s order

                                  12   granting or denying class-action certification. Fed. R. Civ. P. 23(f). If the petition is granted, the
Northern District of California
 United States District Court




                                  13   interlocutory appeal “does not stay proceedings in the district court unless the district court or the

                                  14   court of appeals so orders.” Id. To prevail on a motion to stay, a party must show the following:

                                  15   (1) it is likely to succeed on the merits of the appeal; (2) it will be irreparably harmed absent a

                                  16   stay; (3) issuance of a stay will not substantially injure the other party; and (4) a stay is in the

                                  17   public interest. Leiva-Perez v. Holder, 640 F.3d 962, 964 (9th Cir. 2011); Todd v. Tempur-Sealy

                                  18   Int’l, Inc., No. 13-cv-04984-JST, 2016 WL 6082413, at *1 (N.D. Cal. Oct. 18, 2016). The court

                                  19   examines these factors on a flexible continuum, which is “essentially the same as the ‘sliding

                                  20   scale’ approach” used to evaluate motions for preliminary injunctions. Leiva-Perez, 640 F.3d at

                                  21   964–66; Todd, 2016 WL 6082413 at *1. The court balances the factors “so that a stronger showing

                                  22   on one element may offset a weaker showing of another.” Leiva-Perez, 640 F.3d at 964; Todd,

                                  23   2016 WL 6082413 at *2. For factor one, a party does not need to demonstrate that it is more likely

                                  24   than not that it will win on the merits; instead, “it must show that irreparable harm is probable and

                                  25
                                       2
                                  26       Id. at 2.
                                       3
                                           Pet. – No. 20-80088 (9th Cir. June 11, 2020).
                                  27   4
                                           Mot. – ECF No. 260.
                                  28   5
                                           Opp’n – ECF No. 261 at 5.

                                       ORDER – No. 17-cv-01258-LB                          2
                                              Case 3:17-cv-01258-LB Document 268 Filed 08/19/20 Page 3 of 4




                                   1   either: (a) a strong likelihood of success on the merits and the public interest does not weigh

                                   2   heavily against a stay; or (b) a substantial case on the merits and that the balance of hardships tips

                                   3   in the petitioner’s favor.” Leiva-Perez, 640 F.3d at 964.

                                   4         The plaintiffs contend that the court should stay the case pending the Rule 23(f) petition

                                   5   because (1) their appeal raises a serious legal question, (2) they would suffer irreparable harm

                                   6   absent a stay, (3) a stay does not prejudice Ygrene, and (4) judicial economy and the public

                                   7   interest favor a stay.6 The court denies the motion.

                                   8         First, the plaintiffs argue that the court committed “manifest error” when it reversed its

                                   9   previous order granting class certification without any intervening changes in the law or the facts.7

                                  10   As the court has explained, in its first order, it considered the plaintiffs’ argument and did not

                                  11   consider evidence — in the form of exposure — sufficiently.8 Moreover, the court’s initial order

                                  12   was interlocutory, and the court can reconsider it. City of L.A., Harbor Div. v. Santa Monica
Northern District of California
 United States District Court




                                  13   Baykeeper, 254 F.3d 882, 885 (9th Cir. 2001) (“As long as a district court has jurisdiction over the

                                  14   case, then it possesses the inherent procedural power to reconsider, rescind, or modify an

                                  15   interlocutory order for cause seen by it to be sufficient”) (cleaned up) (emphasis in original).

                                  16         Second, the plaintiffs face Ygrene’s summary-judgment motion in any event, and if they need

                                  17   more discovery, the court will grant it. Fed. R. Civ. P. 56(d). If there are issues about the

                                  18   Woolleys, then the court will address the issues when they are live. See Ellsworth v. U.S. Bank,

                                  19   N.A., No. C 12–02506 LB, 2013 WL 6730725, at *11–12 (N.D. Cal. Dec. 19, 2013) (allowing new

                                  20   class representatives).

                                  21         Third, Ygrene does not oppose staying other aspects of the case.9 It otherwise has some harm

                                  22   from a full stay. This factor favors the court’s approach.

                                  23

                                  24

                                  25   6
                                           Mot. – ECF No. 260 at 7–11.
                                  26   7
                                           Id. at 9.
                                       8
                                  27    E.g. February 20, 2020 Hr’g Tr. – ECF No. 221 at 3:23, 6:3–4; April 16, 2020 Hr’g Tr. – ECF No.
                                       245 at 6:18–19.
                                  28   9
                                           Opp’n – ECF No. 261 at 5.

                                       ORDER – No. 17-cv-01258-LB                          3
                                           Case 3:17-cv-01258-LB Document 268 Filed 08/19/20 Page 4 of 4




                                   1      Fourth, the court’s approach balances the interests of the parties and — if the post-motion case

                                   2   is stayed — the interests of efficiency.

                                   3

                                   4                                              CONCLUSION

                                   5      The court denies the motion to stay in that it will allow the summary-judgment motion, related

                                   6   discovery, and any discovery relevant to the class-certification issues (as it has said previously). It

                                   7   otherwise is willing to stay the case and can address the scope of the stay at the next case-

                                   8   management conference or in the context of any discovery disputes.

                                   9      This disposes of ECF No. 260.

                                  10

                                  11      IT IS SO ORDERED.

                                  12      Dated: August 19, 2020
Northern District of California
 United States District Court




                                  13                                                     ______________________________________
                                                                                         LAUREL BEELER
                                  14                                                     United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 17-cv-01258-LB                         4
